OPINION — AG — **** POLLUTION ABATEMENT PRACTICES — NO TAX CREDIT GIVEN FARMERS **** THE COST OF INSTALLATION OF A WATER POLLUTION ABATEMENT PRACTICE ADOPTED BY A FARMER OR RANCHER SUCH AS THE CONSTRUCTION OF DETENTION STRUCTURES, LAGOONS, PIT TANKS OR SIMILAR DEVICES WHICH PREVENT SOLID OR LIQUID WASTES FROM CONCENTRATED ANIMAL FEEDING OPERATIONS (HOGS, BEEF CATTLE, DAIRY CATTLE AND POULTRY) FROM ENTERING OUR WATER RESOURCES, WOULD NOT ENTITLE SUCH FARMER OR RANCHER TO CREDIT AGAINST STATE INCOME TAX LIABILITY UNDER THE PROVISIONS OF 82 O.S. 1969 Supp., 922 [82-922] CITE: 25 O.S. 1961 1 [25-1] (MARVIN E. SPEARS)